El Juez PresideNte Señor del Toro,
emitió la opinión del tribunal.
Zoa y Néstor Rodríguez Mattei iniciaron un pleito en la Corte de Distrito de Ponce el 30 de octubre de 1924, contra Elvira Rodríguez Cuevas sobre nulidad de sentencia y otros extremos. La corte de distrito falló en su contra, pero esta Corte Suprema el 29 de julio de 1926 revocó el fallo y declaró
“con lugar la demanda y nula la sentencia de aquella Corte de Dis-trito de 30 de julio de 1921 que declaró única y universal heredera forzosa ab intestato del extinto Conrado Rodríguez y Mattei a su *48bija natural reconocida Elvira Rodríguez Cuevas.” (35 D.P.R. 883.)
Zoa y Néstor Bodríguez Mattei presentaron entonces en el Begistro de la Propiedad de San Germán una copia cer-tificada de la demanda y sentencia, a los efectos de que se cancelaran las inscripciones de los bienes de Conrado Bo-dríguez y Mattei beabas a favor de Elvira Bodríguez Cue-vas a virtud de la declaratoria de herederos cuya nulidad .fue decretada por esta Corte Suprema, y el registrador se negó a ello
“por observarse .... que los condominios de la demandada Elvira Rodríguez Cuevas aparecen hipotecados por ella al tenedor o tene-dores de dos pagarés, uno por $3,000 y otro por $2,000, cuya hipo-teca aún aparece vigente y no consta de dichos documentos presen-tados que a los mismos se les haya dado conocimiento del pleito. .... Tampoco procede verificar la cancelación de las mencionadas inscripciones hereditarias a favor de Elvira Rodríguez- Cuevas, por-que de las mismas arranca .... el derecho real inscrito de los acreedores que son terceros, no pendente lite, pues el derecho de hi-poteca fue inscrito el 23 de febrero de 1923 .... y no consta la anotación de dicha demanda en el Registro. Las causas .... que han dado origen a la sentencia (de nulidad) no aparecen del con-texto de las inscripciones que se ordena cancelar. ...”
En primer lugar estudiando la demanda y la sentencia de esta corte que, en copias certificadas, se archivaron en el registro, se observa que si bien en la súplica de la demanda se pidió que se declarara la nulidad y se ordenara la can-celación de las inscripciones hechas a favor de la deman-dada y de todas las inscripciones posteriores, la sentencia, se limitó a decretar la nulidad de la declaratoria de here-deros. Claro es que nula la declaratoria, las inscripciones que en ella se fundaron caen por su base, pero lo cierto es que no hubo un pronunciamiento expreso sobre el particular y es que seguramente la corte tuvo en cuenta la probable existencia de terceros no oídos ni vencidos en el pleito.
Y en segundo lugar las constancias del registro demues-tran la existencia de terceros. Mientras la demandada te-*49nía su derecho inscrito, tomó a préstamo ciertas cantidades y garantizó sn denda con hipotecas. El acreedor adquirió así un derecho real que está vigente sobre los bienes inscri-tos de la persona que, según el registro, era su dueña, y de acuerdo con el artículo 34 de la Ley Hipotecaria tal dere-cho no puede perjudicarse aunque después se anule el dere-cho de la otorgante, ya que nada contrario al dominio de la misma constaba en el registro, según afirma el registra-dor, y el título de herederos que puedan tener Zoa y Néstor Rodríguez no aparecía inscrito - con anterioridad. Es necesario esperar hasta que las hipotecas se extingan de algún modo para cancelar no sólo las inscripciones causa-das por ellas mismas, sino las que le sirven de base o sea las verificadas a favor de Elvira Rodríguez Cuevas.
Parece conveniente hacer constar que ni los interesados ni el registrador • han presentado alegatos. Pué éste un caso en que notificado el presentante de los documentos de la nota denegatoria, no los recogió a fin de que el mismo registrador los remitiera como los remitió, de acuerdo con la ley, al Tribunal Supremo.

Se confirma la nota.